Citation Nr: 9913836	
Decision Date: 05/20/99    Archive Date: 05/26/99

DOCKET NO.  98-18 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an effective date earlier than June 30, 1998, 
for a grant of service connection and assignment of an 
evaluation of 10 percent for post traumatic stress disorder 
(PTSD). 


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel



INTRODUCTION

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in September 1998 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  The veteran had active service from September 1966 
to September 1970.


FINDINGS OF FACT

1. The date of the veteran's claim of entitlement to service 
connection for PTSD was February 24, 1997.
 
2.  The date on which PTSD was first diagnosed was August 6, 
1998.


CONCLUSION OF LAW

An effective date earlier than June 30, 1998, for an award of 
service connection and assignment of a 10 percent disability 
evaluation for PTSD is not warranted.  38 U.S.C.A. §§ 5107, 
5110, 7105 (West 1991); 38 C.F.R. §§ 3.102, 3.400(b)(2), 
20.302(a) (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Except as otherwise provided, the effective date of an award 
based on an original claim, a claim reopened after final 
adjudication, or a claim for increase, of compensation, 
dependency and indemnity compensation, or pension, shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of an application therefor.  
38 U.S.C.A. § 5110(a) (West 1991); see also 38 C.F.R. § 3.400 
(1998). Where a grant of disability compensation is made on 
the basis of direct service connection, the effective date 
will be the day following separation from active service or 
the date entitlement arose, if a claim is received within one 
year after separation from service; otherwise, the effective 
date will be the date of receipt of the claim or the date 
entitlement arose, whichever is later. 38 U.S.C.A. 
§ 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i). 

In the veteran's case, on February 24, 1997, the RO received 
correspondence from him which constituted a claim of 
entitlement to service connection for PTSD.  The claim was 
denied by a rating decision in July 1997, and notification of 
the determination was mailed to the veteran on July 7, 1997. 
On June 30, 1998, the RO received additional correspondence 
from the veteran requesting reconsideration of his claim of 
service connection for PTSD.  A rating decision in September 
1998 granted service connection for PTSD and assigned a 10 
percent disability evaluation for PTSD, effective June 30, 
1998.

The Board notes that the veteran's letter to the RO which was 
received on June 30, 1998, was received within one year from 
July 7, 1997, which was the date of mailing by the RO to the 
veteran of the determination to deny service connection for 
PTSD.  The Board finds that the veteran's letter, received on 
June 30, 1998, which expressed disagreement with the denial 
of service connection for PTSD, constituted a timely notice 
of disagreement with the rating decision of July 1997.  See 
38 U.S.C.A. § 7105(b)(1) (West 1991); 38 C.F.R. § 20.302(a) 
(1998).  Therefore, the claim asserted by the veteran on 
February 24, 1997, remained pending until the claim was 
granted by the rating decision of September 1998.  The Board 
therefore finds that the date of claim for service connection 
for PTSD was February 24, 1997.  The question thus becomes 
whether the veteran is entitled to an effective date of 
February 24, 1997, the date of claim, or whether the 
effective date should be a later date on which entitlement to 
the benefits in question arose.

With respect to the medical evidence of record, the Board 
notes that the veteran underwent a VA psychiatric examination 
in May 1997, at which the examiner found that he had some 
symptoms of PTSD but did not meet the full criteria for a 
diagnosis of PTSD; the examiner made no diagnosis on Axis I.  
On August 6, 1998, the veteran underwent another VA 
psychiatric examination by the same physician, who did at 
that time diagnose PTSD.  The diagnosis on August 6, 1998, 
was the first diagnosis of PTSD by a mental health 
professional. 

The requirements for service connection for PTSD are set 
forth at 38 C.F.R. § 3.304(f) (1998).  That regulation 
provides that one such requirement is a clear diagnosis of 
the condition.  In the veteran's case, there was no 
diagnosis, and no clear diagnosis, of PTSD until August 6, 
1998.

Entitlement to service connection for PTSD did not arise, the 
Board finds, until August 6, 1998, when a diagnosis of the 
disorder was made for the first time.  The effective date for 
the grant of service connection and assignment of a 
compensable evaluation may not be earlier than the date on 
which entitlement for those benefits arose.  Therefore, the 
Board concludes that entitlement to an effective date earlier 
than June 30, 1998, for a grant of service connection and 
assignment of a 10 percent rating for PTSD is not 
established.  38 C.F.R. § 3.400(b)(2).

While the Board has considered the doctrine of affording the 
veteran the benefit of any existing doubt with regard to the 
issue on appeal, the record does not demonstrate an 
approximate balance of positive and negative evidence as to 
warrant resolution of this matter on that basis.  38 U.S.C.A. 
§ 5107(b).


ORDER

An effective date earlier than June 30, 1998, for a grant of 
service connection and assignment of an evaluation of 10 
percent for post-traumatic stress disorder is denied. 

		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals



 

